Case 1:19-bk-13030-MT              Doc 13      Filed 01/27/20        Entered 01/27/20 12:46:53          Desc
                                                Page 1 of 3


 Elizabeth F. Rojas
 15260 Ventura Blvd.
 Suite 710
 Sherman Oaks, CA 91403
 Telephone: (818) 933-5700
 Facsimile: (818) 933-5755

                             UNITED STATES BANKRUPTCY COURT
               CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION

     IN RE                                                CHAPTER 13
                                                          CASE NO. 1:19-bk-13030-MT
     Karyn Guilbaud
                                                          TRUSTEE'S OBJECTION TO CONFIRMATION
                                                          OF PLAN; DECLARATION; NOTICE OF
                                                          POSSIBLE DISMISSAL OR CONVERSION

                                                          DATE/TIME: February 25, 2020 9:30 am
                                       DEBTOR             21041 Burbank Blvd.
                                                          Courtroom 302
                                                          Woodland Hills, CA 91367-1367


The Trustee objects to confirmation of the plan because all requirements for confirmation as set forth in
Title 11 of the United States Code and the Rules have not been met.

The Trustee requests, should all requirements not be met, that confirmation of the plan be denied, the
case be dismissed or converted to Chapter 7 and for such other relief as the Court may deem appropriate.

THE FAILURE OF THE DEBTOR (OR THE ATTORNEY FOR THE DEBTOR) TO APPEAR AT THE
CONFIRMATION HEARING, OR TO FULLY COMPLY WITH ALL REQUIREMENTS FOR PLAN
CONFIRMATION, MAY RESULT IN DISMISSAL OR CONVERSION OF THE CASE.



DATED: January 27, 2020                                                       /s/ Elizabeth F. Rojas


       I, Elizabeth F. Rojas, declare as follows:

1.     I am the Trustee in this matter, Karyn Guilbaud, 1:19 -bk-13030-MT, and I have personal knowledge
       of files and records kept by my office in the regular course of business. I have personally reviewed
       the files and records kept by my office in the within case. The following facts are true and correct
       and within my own personal knowledge and I could and would testify competently thereto if called
       upon to do so.

2.     I object to confirmation of the proposed plan because of the deficiencies set forth in the attached
       which is incorporated herein by reference. These deficiencies existed prior to or at the time of the
       11 USC §341(a) meeting in this matter.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed at Sherman Oaks, California on January 27, 2020.                     /s/ Elizabeth F. Rojas
Case 1:19-bk-13030-MT           Doc 13      Filed 01/27/20          Entered 01/27/20 12:46:53          Desc
                                             Page 2 of 3
                                                                     1:19-bk-13030-MT      Karyn Guilbaud


I oppose plan confirmation because the Debtor has failed to:


        schedule debts within the limits of 11 USC §109(e); and therefore ineligible; and/or Debtor is not
        eligible to be a Chapter 13 Debtor as follows:

        disclose [11 USC §521, LBR 1017-1(b)]
              assets      creditors   income            prior case


     X serve all creditors using court mandated notice form with a copy of the plan pursuant to FRBPs
        2002(b), 7004 and LBR 3015-1(b)(3);
        - Mandatory Notice of Hearing form 3015-1.02 with copy of Plan attached is deficient
        - : No response deadline listed


        provide the Trustee documentation of all income (as well as any contributor's income) seven
        days before the §341(a) Meeting of Creditors. LBR 3015-1(c)(3), 11 USC § 521;

        meet the business reporting requirements regarding Debtor's business or self-employment,
        LBR 3015-1(c)(4);

        provide to the Trustee completed copies of the Federal and State income tax returns, 11 USC §
        § 1308 and 521, LBR 3015-1(c)(3).

     X propose a plan that is feasible 11 USC § 1325(a)(6); the plan may be infeasible because
                    certain claims are not included and/or the amount provided is insufficient

Comparison of Filed Claims to Claims Stated in Plan :
Creditor              Acct #           Class            Claim            Plan           Notes
HSBC/Wells Fargo (46309245/clm #4-1    S/2              $24,462          $24,000        dir-1st TD
HSBC/Wells Fargo (46304756/clm #3-1    S/2              $3,824           $4,000         dir-2nd TD

                    income is not sufficient enough to fund it

                    plan payment will not retire debt within term

                 X the plan does not propose treatment and/or properly treat all scheduled, priority
                    and/or secured creditors; and/or plan deficiencies as follows:
                    - Amend Part 2, Section I.B. to state type of plan proposed.


         propose a plan that represents the Debtor's best effort 11 USC §1322; 11 USC §1325
                    unreasonable and/or unnecessary expenses are scheduled
                    the budget surplus exceeds the monthly plan payment
                    comply with the Means Test as required by the Code, In re Kagenveama, 541 F3d
                    868, and/or In re Lanning, 1330 S.Ct.2464

     X propose a plan that provides creditors as much as would be received under Chapter 7
        11 USC §1325(a)(4).
        - Provide copy of appraisal or broker price opinion for real property
        - Fair market value of real property greater than scheduled value: $560,000 FMV vs.
        $540,000 ($6,032 non-exempt equity after $175,000 exemption taken )


     X other issues as stated below:
         - Provide unfiled copy of schedule D to Trustee with complete account #s
        Case 1:19-bk-13030-MT                   Doc 13         Filed 01/27/20           Entered 01/27/20 12:46:53                    Desc
                                                                Page 3 of 3
 In Re: Karyn Guilbaud                                                                         Chapter 13

                                                                               Debtor(s)       Case Number: 1:19-bk-13030-MT


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
15260 Ventura Blvd., Suite 710, Sherman Oaks, CA 91403


A true and correct copy of the foregoing document entitled: TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN;
DECLARATION; NOTICE OF POSSIBLE DISMISSAL OR CONVERSION will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005 -2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
1/27/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

UNITED STATES TRUSTEE (SV): USTPREGION16.SV.ECF@USDOJ.GOV
SCOTT KOSNER: TYSON@TYSONFIRM.COM

                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 1/27/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

KARYN GUILBAUD, 4630 WILLIS AVENUE 305, SHERMAN OAKS, CA 91403

                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL :
Pursuant to F.R.Civ.P.5 and/or controlling LBR, on 1/27/2020, I served the following persons and/or entities by personal
delivery, overnight mail service, or (for those who consented in writing to such service method ), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


1/27/2020                    Roderick Mathieson                                               /s/ Roderick Mathieson
 Date                        Printed Name                                                       Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

 June 2012
                                                                                                F 9013-3.1.PROOF.SERVICE
